Cook, J.,
concurring in part and dissenting in part.
{¶ 30} I agree with the majority’s conclusion that neither the Ohio Constitution nor the Revised Code provides that Hudson’s incorporation meant that it acquired the water system by operation of law. I disagree, however, with the majority’s determination that Summit County may sell the water system to Akron. In regard to this second issue, I would follow the opinion of the court of appeals.
Lundberg Stratton, J., concurs in the foregoing opinion.
Walter & Haverfield, L.L.P., Charles T. Riehl, Barbara R. Marburger and R. Todd Hunt, for appellee and cross-appellant.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Sandy J. Rubino, Assistant Prosecuting Attorney, for appellant and cross-appellee Summit County.
Max Rothal, Akron Law Director, and Cheri Burt Cunningham, Assistant Law Director, for appellant and cross-appellee city of Akron.